Citation Nr: 1445510	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-37 953	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (the Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The claims file was subsequently transferred to St. Petersburg, Florida.

In the February 2008 rating decision, the Agency of Original Jurisdiction (AOJ) treated the claim on appeal as a claim to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial, a June 2006 rating decision, included service personnel records not previously of record.  The RO requested these records in February 2009 and they were received in March 2009.  These records confirmed the Veteran's proximity to loud aircraft as part of his official service duties, information not noted on his DD-214.  38 C.F.R. § 3.156(c)(1) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2013).

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2014.  A transcript of that proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that some pertinent evidence may be absent from the record.  During the Veteran's August 2014 travel board hearing, he indicated receiving private treatment for his hearing loss from the Port Huron Hearing Clinic in 1989.  See Hearing Transcript, pp 23-25.  He also reported that he was seen at a VA medical facility in Kissimmee, Florida, for treatment of his hearing disability.  See Hearing Transcript, pg. 26.  Records from the Port Huron Hearing Clinic and the Kissimmee outpatient facility are not in the claims file.  Also, the Veteran was afforded a VA audiological examination at the Detroit VAMC in 2009, however only two pages of the examination report are of record.  As these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran is obligated to cooperate fully with VA's efforts to obtain such records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

As previously unknown records may be obtained that are relevant to the Veteran's claim, an addendum opinion addressing the newly added evidence may be necessary.

The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the name and address of any VA or non-VA healthcare provider who treated him for the claimed hearing loss disability since service, to include the Port Huron Hearing Clinic.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present relating to the Veteran's hearing loss disability, including:

(a) records from the Kissimmee CBOC; and

(b) a complete copy of the May 2009 VA audio exam.

3.  Thereafter, if new medical evidence not previously of record is obtained, return the case to the May 2009 examiner or a suitable substitute for an addendum opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting left ear hearing loss was aggravated (i.e., permanently worsened) by service.

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss disability is related to active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

